Citation Nr: 1009348	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2008, and accepted such 
hearing in lieu of an in-person hearing before the Board.  
See 38 C.F.R. § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.

When this case was previously before the Board in April 2009, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment which most nearly approximates reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to 
include notice with respect to the effective-date element of 
the claim, by letters mailed in August 2006 and May 2009.  
Although the May 2009 notice letter was provided after the 
initial adjudication of the claim, the Board finds that the 
Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in November 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board has considered the Veteran's contention that the 
October 2009 VA examination was inadequate and the examiner 
failed to consider of his symptomatology. The examination 
report indicates that the examiner obtained the pertinent 
history from the Veteran, and that the Veteran's claims file 
was available and reviewed.  In addition, the report reflects 
that the examiner fully considered the appropriate DSM-IV 
rating criteria and noted a full spectrum of the Veteran's 
PTSD symptomatology.  In the Board's opinion, the examination 
report is adequate for ratings people purposes.

Furthermore, the Board finds that VA substantially complied 
with the instructions that were set forth in the April 2009 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Specifically, the Veteran was sent the notices identified in 
the remand instructions, and the Veteran was afforded a VA 
examination October 2009 to determine the current level of 
severity of his PTSD.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By way of history, the Veteran was granted service connection 
for his PTSD in a November 1980 rating decision.  The 
disability was assigned a 10 percent evaluation, effective 
September 22, 1980.  In May 2002, this rating was increased 
to 30 percent, effective January 2002.  The Veteran filed the 
instant claim for an increased rating in June 2006.  He 
appeals a March 2007 rating decision maintaining the 30 
percent rating, contending that the severity of his PTSD 
warrants a higher rating.

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in October 2006.  Upon 
examination, he noted that he had been divorced 2 prior 
times, but was now remarried.  He described his current wife 
as a "stabilizing force."  The Veteran also reported good 
relationships with his three children, but a limited number 
of friendships.  The Veteran did note that he was currently 
employed as the manager of a hockey rink.  With respect to 
activities, the Veteran indicated that he liked to walk and 
lift weights, and occasionally went to a casino.  He endorsed 
symptoms of anger, a short temper, hypervigilance, intrusive 
thoughts, and difficulty socializing outside of his family.  
Upon mental status examination, the examiner found the 
Veteran to be alert, oriented, and adequate groomed.  The 
Veteran's mood was tense, agitated, and restless.  The 
examiner described the Veteran's insight, impulse control and 
judgment as good.  He reported that the Veteran cried in his 
sleep.  While the Veteran denied obsessive or ritualistic 
behavior, homicidal or suicidal thought, he did describe 
experiencing recurrent and intrusive recollection, intense 
psychological distress, irritability and outbursts of anger, 
and difficulty concentrating.  The examiner rendered a 
diagnosis of PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65.

The examiner elaborated that the Veteran's PTSD has resulted 
in difficulty with relationships and had reduced his 
effectiveness in a work setting.  However, he did find that 
there was not total occupational and social impairment.  
Rather, he determined that his PTSD caused deficiencies in 
judgment, thinking, family relationship, and work.  

The record also contains a report from private physician Dr. 
G. from June 2007.  In a statement, Dr. G. notes that the 
Veteran has had progressive problems with depression, 
anxiety, mood swings, and associated insomnia.  He indicated 
that the Veteran had gone through extensive psychotherapy.  
An examination from June 2007 revealed that the Veteran 
experienced vivid dreams, sleep disturbances, stress from his 
job, anxiety, mood swings, and problems with memory, 
concentration, and staying focused.  He denied suicidal or 
homicidal ideation.  The examiner noted that the Veteran was 
oriented and maintained good eye contact during the 
examination.

In various statements and during his Board hearing testimony, 
the Veteran indicated that his PTSD symptomatology has 
increased in severity over the years.  He expressed that he 
had become even more isolated since retiring, and revealed 
that work had previously been an escape from his symptoms.  
He noted that he experienced flashbacks almost every day, 
anxiety, depression, and mood swings.  He also described 
panic attack-like symptoms such as shortness of breath, 
tightness, and feeling external pressure.  With respect to 
activities, the Veteran indicated that he used to be 
interested in a number of activities such as hunting or using 
his snowshoes, but has been uninterested and unmotivated in 
participating in these activities for the past few years.  

The Veteran was afforded a more recent VA examination to 
determine the severity of his PTSD symptoms in October 2009.  
At the time of examination, the Veteran indicated that his 
problems had gotten worse since his retirement the previous 
year.  He noted that he had become more secluded, and 
experienced crying spells, nightmares, and thoughts of the 
war on a more frequent basis.  Other symptoms noted included 
irritability, flashbacks, and avoidance of anything related 
to his war experiences.  He indicated that he lived with his 
third wife and does not have any motivation or involvement in 
activities outside the home.  The examiner described the 
Veteran's psychomotor activity as retarded, his eye contact 
as poor, and his affect as constricted.  The Veteran was 
oriented to time, place, and person and his thought process 
was logical.  Judgment and insight were described as fair.  
He denied auditory or visual hallucination, homicidal 
thoughts, or obsessive or ritualistic behavior.  He noted 
that he occasionally had thoughts of suicide with no intent 
or plan.  The Veteran also reported problems controlling his 
mood, and described himself as irritable, which had affected 
his previous two marriages.  As far as friendships, the 
Veteran revealed that he did not like to go out or talk to 
anybody.  The examiner assigned a GAF score of 55, and 
determined that since the last examination, the Veteran's 
mental status had gotten worse due to the fact his was no 
longer working.

After careful consideration, the Board has determined that 
the Veteran is entitled to a 50 percent disability rating for 
PTSD, as the impairment from the Veteran's PTSD more nearly 
approximates the reduced reliability and productivity 
contemplated by a 50 percent disability rating than the 
occasional decrease in work efficiency and inability to 
perform occupational tasks contemplated by a 30 percent 
rating.  In this regard, the Board notes that the Veteran's 
post-service private medical records, VA medical 
examinations, and statements from the Veteran indicate that 
the Veteran experiences depression, anxiety, sleep 
disturbance, decreased impulse control, irritability, panic 
attack-like symptoms, and occasional suicidal ideation.  
These symptoms have led to problems at work, affecting his 
ability to maintain effective work relationships, as well as 
decreased social functioning including problems with his ex-
wives, few friendships and social isolation.  

However, the evidence does not show that the occupational and 
social impairment from the disability more nearly 
approximates the deficiencies in most areas contemplated by a 
70 percent rating.  Although the Veteran has reported 
occasional suicidal thoughts and there is some evidence of 
impaired impulse control, none of the other symptoms 
associated with a rating in excess of 50 percent have been 
found.  The Board further notes that the evidence indicates 
that the Veteran still maintains a few relationships with 
family members, including his wife, children and a few 
friends, so it cannot be said that he is unable to establish 
and maintain effective relationships.  While the Veteran 
retired sometime in 2008, the record does not establish that 
he retired solely due to his PTSD symptomatology and the 2006 
VA examiner has stated that in his opinion the Veteran's 
psychiatric symptoms did not cause total occupational 
impairment, but only some deficiencies.  The Board would 
accordingly note that the record does not raise the question 
of whether unemployability is attributable to the service-
connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board's assessment of the severity of the Veteran's PTSD 
is underscored by the GAF scores assigned to him.  The GAF 
score is based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.

The Veteran has been assigned GAF scores of 65 and 55.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The scores do not correlate to 
any specific rating.  These scores, reflecting moderate 
symptomatology and functional impairment, are generally 
consistent with the objective findings and a 50 percent 
rating.  Moreover, the Board believes that these scores, 
which decreased from 65 to 55 from 2006 to 2009, also 
demonstrate a decline in the Veteran's social and 
occupational functioning, justifying an increased disability 
rating.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the Board concludes that the Veteran is entitled 
to a 50 percent rating, but not higher.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 50 percent rating 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


